                                Case 2:19-cv-00033-JAD-NJK Document 72 Filed 05/29/20 Page 1 of 3



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                George H. Haines, Esq.
                        8       Nevada Bar No. 9411
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Avenue, Suite 350
                      10        Las Vegas NV 89123
                                Phone: (702) 880-5554
                      11        Email: ghaines@hainesandkrieger.com

                      12        Attorneys for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                DAWN MINTUN,                                      Case No. 2:19-cv-00033-JAD-NJK
                      16
                                                    Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                      17                                                          TIME FOR PLAINTIFF TO RESPOND TO
                                        v.                                        EXPERIAN’S COUNTERCLAIM
                      18
                                EXPERIAN INFORMATION SOLUTIONS,                   [FIRST REQUEST]
                      19        INC.,
                                                                                  Complaint filed: January 4, 2019
                      20                            Defendant.

                      21
                                        Plaintiff Dawn Mintun (“Plaintiff”), by and through her counsel of record, and Defendant
                      22
                                Experian Information Solutions, Inc., (“Experian”) have agreed and stipulated to the following:
                      23

                      24                1.       On January 4, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].

                      25                2.       On February 27, 2019, Experian filed a Motion to Dismiss Plaintiff’s Complaint

                      26        [ECF Dkt. 16].
                      27                3.       On March 12, 2019, Plaintiff filed her First Amended Complaint [ECF Dkt. 19].
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-00033-JAD-NJK Document 72 Filed 05/29/20 Page 2 of 3



                                       4.      On March 26, 2019, Experian filed a Motion to Dismiss the First Amended
                         1

                         2      Complaint [ECF Dkt. 26].

                         3             5.      On May 4, 2020, Plaintiff filed a Second Amended Complaint [ECF Dkt. 66].

                         4             6.      On May 18, 2020 Experian filed an Answer to Plaintiff’s Second Amended
                         5
                                Complaint and Counterclaim [ECF Dkt. 69].
                         6
                                       7.      Plaintiff’s Response is due June 2, 2020.
                         7
                                       8.      Plaintiff and Experian have agreed to extend Plaintiff’s response twenty-one (21)
                         8
                                days in order to allow Plaintiff to consider the facts and circumstances of the pending briefing.
                         9

                      10               9.      As a result, both Plaintiff and Experian hereby request this Court to further extend

                      11        the date for Plaintiff to plead or otherwise respond to Experian’s Counterclaim until June 23, 2020.
                      12        //
                      13
                                //
                      14
                                //
                      15
                                //
                      16

                      17        //

                      18        //

                      19        //
                      20        //
                      21
                                //
                      22
                                //
                      23
                                //
                      24

                      25        //

                      26        //

                      27        //
                      28
                                                                               2 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-00033-JAD-NJK Document 72 Filed 05/29/20 Page 3 of 3



                                       10.     This stipulation is made in good faith, is not interposed for delay, and is not filed
                         1

                         2      for an improper purpose

                         3             IT IS SO STIPULATED.
                                       Dated May 29, 2020
                         4
                                 KNEPPER & CLARK LLC                                   NAYLOR & BRASTER
                         5
                                 /s/ Miles N. Clark                                    /s/ Jennifer L. Braster
                         6
                                 Matthew I. Knepper, Esq., SBN 12796                   Jennifer L. Braster, Esq., SBN 9982
                         7       Miles N. Clark, Esq., SBN 13848                       Andrew J. Sharples, Esq., SBN 12866
                                 5510 So. Fort Apache Rd, Suite 30                     1050 Indigo Drive, Suite 200
                         8       Las Vegas, NV 89148                                   Las Vegas, NV 89145
                                 Email: matthew.knepper@knepperclark.com               Email: jbraster@nblawnv.com
                         9       Email: miles.clark@knepperclark.com                   Email: asharples@nblawnv.com
                      10
                                 HAINES & KRIEGER, LLC                                 JONES DAY
                      11         George H. Haines, Esq., SBN 9411                      Cheryl L. O’Connor, Esq., SBN 14745
                                 8985 S. Eastern Avenue, Suite 350                     3161 Michelson Drive
                      12         Las Vegas NV 89123                                    Irvine, CA 92612
                                                                                       Email: coconnor@jonesday.com
                                 Email: ghaines@hainesandkrieger.com
                      13
                                 Counsel for Plaintiff                                 Counsel for Defendant
                      14                                                               Experian Information Solutions, Inc.
                      15

                      16                                       ORDER GRANTING
                                                   STIPULATION TO EXTEND TIME FOR PLAINTIFF
                      17                            TO RESPOND TO EXPERIAN’S COUNTERCLAIM

                      18        IT IS SO ORDERED.
                                                                      ____________________________________________
                      19                                              UNITED STATES DISTRICT JUDGE
                      20                                                                                       5/29/2020
                                                                                                      Dated: _______________
                      21

                      22

                      23

                      24

                      25

                      26

                      27
                      28
                                                                              3 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
